United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov


	
Nguyen & Tarbet
4199 Campus Dr.
Suite 550
Irvine CA CALIFORNIA 92612


In re Application of: 	:
	SMYTHE, RICHARD STANLEY   	:	
Application No. 15/595,261	:	DECISION ON PETITION
Filed:  05/15/2017	:	UNDER 37 CFR § 1.136(b)
For:	FINANCIAL TRANSACTION SYSTEMS AND	:
METHODS							      

This is a decision in response to the petition filed on March 19, 2021 requesting a two month extension of time under 37 CFR 1.136(b) in order to respond to the Examiner’s Answer dated January 21, 2021. 

The petition is GRANTED.

37 CFR 41.41(c) Reply brief, states the following:

(c) Extensions of time. Extensions of time under § 1.136(a) of this title for patent applications are not applicable to the time period set forth in this section. See § 1.136(b)  of this title for extensions of time to reply for patent applications and § 1.550(c)  of this title for extensions of time to reply for ex parte reexamination proceedings.

37 CFR 1.136(b) sets forth the following:

(b) When a reply cannot be filed within the time period set for such reply and the provisions of paragraph (a) of this section are not available, the period for reply will be extended only for sufficient cause and for a reasonable time specified. Any request for an extension of time under this paragraph must be filed on or before the day on which such reply is due, but the mere filing of such a request will not effect any extension under this paragraph. In no situation can any extension carry the date on which reply is due beyond the maximum time period set by statute. See § 1.304 for extensions of time to appeal to the U.S. Court of Appeals for the Federal Circuit or to commence a civil action; § 1.550(c) for 1.956 for extensions of time in inter partes reexamination proceedings; §§ 41.4(a) and 41.121(a)(3) of this title for extensions of time in contested cases before the Patent Trial and Appeal Board; and § 42.5(c) of this title for extensions of time in trials before the Patent Trial and Appeal Board. Any request under this section must be accompanied by the petition fee set forth in § 1.17(g) . 

Applicant requests an extension of time of two months in order to provide a reply to the Examiner’s Answer mailed January 21, 2021. Applicant requests that the reply to the Examiner’s Answer be extended until May 21, 2021. Applicant indicates that Applicant was personally affected by the COVID-19 outbreak, including, without limitation, through office closures and cash flow interruptions, such that he outbreak materially interfered with preparing a reply to the examiner’s answer. 

In view of the fact that applicant’s petition filed March 19, 2021 has addressed the requirements of 37 CFR 1.136(b) set forth above, the petition requesting a two month extension of time is hereby GRANTED.

This application is being forwarded to the Patent Trial and Appeal Board for consideration of applicant’s appeal brief. Inquiries regarding this communication should be directed to Marc Jimenez, Quality Assurance Specialist, at (571) 272-4530.


/PETER H CHOI/Acting Director, Technology Center3600                                                                                                                                                                                                        					
Peter Choi, Acting Director
Technology Center 3600
(469) 295-9171

/MJ/  03/31/21